DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/11/2021
Claims 1, 20, 28, 29 are amended.
Claims 1 – 29 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information Disclosure Statement
IDS dated 12/17/2020 and 12/17/2020 have been reviewed. See attached.

Response to Arguments
Specification


In response; while the word count provided by PALM shows that abstract at 153 words, a physical count shows 149 words. Therefore the objection to the abstract is withdrawn.


Claim Rejections - 35 USC § 112
The Applicant has properly amended claim 20 in order to overcome the rejection of claim 20; however, it they have injected a new issue with regard to claim 2 which as currently presented depends from claim “f.”

Therefore while the previous rejection under 35 USC 112 is withdrawn a new rejection is presented below.

Claim Rejections - 35 USC § 103
Page 13. The Applicant asserts that “a prima facie case of obviousness has not been established with respect to Applicant’s claims” however, they amended the claims to recite, in pertinent part, “… primary equipment and auxiliary equipment, the auxiliary equipment comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment…”

In response the amended claim language is not found to overcome the prior art. In particular Tiwari_2020 teaches “… for wireless components, the system estimates the connectivity from all the wireless devices to the panel by using an empirical range estimation formula based on the type of highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or more the devices…” (col 29 lines 5 – 20)

In the above quoted section, Tiwari_2020 clearly teaches at least “wireless repeaters” which are auxiliary equipment that is configured to provide at least connectivity of wireless signals. 

Therefore the amended claim language does not overcome the prior art.

Page 14. The Applicant argues: “… the cited art, whether considered alone or in combination, teaches or suggests the combination of elements as recited in amended independent claim 1, 28, and 29…”

In response the above statement by the Applicant is an agreement that the cited art teaches the claim limitations. This statement contradicts their own previous assertions.

Page 15. The Applicant argues that “Tiwari does not disclose “determe[ing] whether auxiliary equipment is required”” and citing Tiwari at col 16 lines 53 – 58 summaries that “Tiwari merely discloses “attempt[ing] to find a single mount area” when “the protection of multiple items” is already “desired”, yet is silent regarding using compatibility rules “to determine whether auxiliary equipment is required””.

In response the argument is not persuasive. 

First; the Applicant appears to argues that a “desire” is not a “requirement” and therefore the cited portion of the reference does not make obvious that a “desire” to protect a room with a single sensor is not a “requirement.” This argument is not persuasive because a rejection under 35 USC 103 properly MPEP 2144.01 Implicit Disclosure which states: “it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”

The Examiner notes that Twiari at col 23 35 – 43 states: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”

By entering the users “desires” via the GUI such that they are taken into consideration by the software program a user’s “desires” are understood by those of ordinary skill in the art to become a “requirement.” Otherwise; there is no need to accept any input from a user because the user’s desires/needs are not “required” for the software program to operate.

Col 41 lines 20 – 20 also explicitly cite “customer requirements” where it states: “…used together with system and customer requirements for providing an automated climate control, safety, and security building system design…”

Therefore is the “desired” configuration of equipment referenced in the passage cited by the Applicant and characterizes as “attempt[ing] to find a single mount area” is understood by one of ordinary skill in the art to be a requirement because it is a condition which the software program attempts to fulfil or obey.

Furthermore; in light of the amendment, the claim limitation is made even more obvious.



The claim language in question recites: “… the auxiliary equipment… configured to provide… connectivity… use the compatibility rules and the technical specifications for the primary equipment and the auxiliary equipment to determine whether auxiliary equipment is required for each of the plurality of rooms and to select the auxiliary equipment to at least partially conform to the functional requirements”

In the prior Office action the Examiner cited the following section of Tiwari:

With regard to compatibility rules associating primary equipment and auxiliary equipment:
col 16 lines 25 – 35: “… the system 100 also identifies the type of motion sensor best suited for the specified room. This can be accomplished by calculating the differences between the area of the room and the area of the coverage for compatible motion sensors (provided in sensor specifications) and then selecting the motion sensor that provides the minimum absolute difference…”;

col 32 lines 5 – 30: “… binding the components can be based on the following: a given actuator is bound with only compatible sensors… a given actuator is bound to compatible sensors with the same location tag or ID…”

With regard to functional requirements:
col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”

With regard to technical specifications for a primary equipment and auxiliary equipment:
col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; 
col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; 
col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment

Now, with regard to the amendment of auxiliary equipment configured to provide connectivity:

col 29 lines 5 – 20: “… for wireless components, the system estimates the connectivity from all the wireless devices to the panel by using an empirical range estimation formula based on the type of building. The system highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or more the devices…” 

Therefore the prior art makes obvious that there are technical specifications for RF devices and compatible devices are associated with each other and that formulas are used to determine if two compatible RF devices are able to properly communicate according to technical specification and if they are not able to meet, for example, an error rate threshold due to being out of range the system adds auxiliary devices (wireless repeaters) that provide connectivity in order to meet the requirement. 

Therefore the argument is not persuasive.

Page 15. The Applicant further argues that “placing a sensor based on an “area of coverage” is not a “compatibility rule[] associating primary and auxiliary equipment” as recited in claim 1” and “as such Tiwari at C16: 25-35 does not disclose “access at least one data structure… further comprising compatibility rules associating primary and auxiliary equipment…”

In response the argument is not persuasive.

C16: 25-35 clearly teaches that compatibility of motion sensors are provided in the specification.

Col 17 lines 25 – 45 teaches “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”;



Page 16: The Applicant argues that Villaggi does not cure the deficiencies of Twiari and therefore the claims are allowable.

The argument is not persuasive because Twiari, as outlined above, make the limitations in question obvious.

Page 17: The Applicant argues that claims 2 – 17 are allowable by virtue of their dependence from claim 1.

The argument is not persuasive because of the reasons outlined above.

Page 17: With regard to claim 11 the Applicant argues that claim 11 is  further allowable because the cited calculation takes pace after components are placed and not during the process of selecting components.

The argument is not persuasive.

With regard to the time-variant modeling col 41 lines17 – 25 state: “… performance estimation system 790 is illustrated that uses… time-variant modeling… in an embodiment, performance estimation values 

Therefore this clearly makes obvious to use the cited time-variant modeling during the process of selectin components.

Page 17. With regard to claim 13 the Applicant argues that Tiwari does not select auxiliary equipment 

The argument is not persuasive. The Applicant is not reading the full context of the cited teaching. The citation clearly teaches that the software chooses the optimal location to mount the equipment on ceilings and walls.

Page 18: with regard to claim 24 the Applicant argues that additionally Tiwari is silent with regard to user definable compatibility rules because user editable component bindings is not the same as compatibility rules.

The argument is not persuasive. The claim does not define what is a compatibility rule. Binding two components together is an explicit indication by the user that two components must work together else they would not be bound together.

Page 18: regarding claim 26 the Applicant argues that Villaggi is silent with regard to machine learning.

The argument is not persuasive because machine learning is an alternative limitation and not required.



The argument is not persuasive. It is not required that the prior art recite the exact same words in the claim. Tiwari, at col 17 liens 37 – 42 teaches “… identifies vertices of a room… the set of identified vertices are analyzed and combined to generate a set of polygons that describe the individual rooms within the plan…”; col 19 lines 23 – 27: “… takes into account the shape of the room polygon… as defined by the floor plan description…”; col 23 liens 15 – 25: “… the floor plan can be semantically rich, which herein refers to providing details that can be used… the floor plan can list an describe different elements of the building such as walls, doors, windows, ceilings, floors… shape…”).

This explicitly teaches to analyze the floor plan and that the floor plan can be semantically rich with details that can be used in the analysis. This make the claim limitation obvious to those of ordinary skill in the art.

End Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim “f” which does not exist.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 7, 11, 13, 16, 24, 25, 26, 18, 23, 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 (US 10,606,963 B2 in view of Villagee_2018 (Generative Design for Architectural Space Planning The Case of the AU 2017 Exhibit Hall Layout, Autodesk University Jan 10, 2018).

Claim 1. Tiwari_2020 teaches “A structural design system (title: “system and method…”; col 9 lines 40 – 45: “the system 300 as shown in FIG. 3A, provides a method to capture, update, and process multi-for automatically positioning primary equipment and auxiliary equipment in a floor plan (col 7 lines 42 – 50: “… the system 100 of the present disclosure automates critical tasks…”; col 8 lines 35 – 45: “… an automated computer program is used to create the deployment plan, the program automatically places the selected components at designated mounting locations on building floor plan…”; col 9 lines 10 – 15: “… automated algorithms for fast placement of sensors and assessment of connectivity, and a visual representation of an installation map to assist with field deployment…”; col 16 lines 5 – 15: “… system 100 automatically places the selected components on the floor plan…”; col 15 lines 46 – 55: “… after obtaining the user requirements, the system 100 automatically selects components from a manufactur’s database, which are able to meet the user requirements and are appropriate for the building…”; Col 16 lines 3 – 7: “… in addition, the system 100 allows a user to select desired system control panel and selects system components that are compatible with the selected panel that meets user requirements…” NOTE: the “control panel” = primary equipment and “compatible” components = auxiliary equipment; Col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor coverage specification to automatically place sensors by identifying rooms suitable for motion sensor placement…”; col 41: “… automated climate control, safety and security building system design…”; col 30 lines 37 – 45: “… the component pairing module 440 analyzes the relationship between the coverage regions of the components on the floor plan to automatically pair components with each other based on component type such that an event triggering one of the paired components would either actuate the other component to perform certain actions, or correlate with the event generated by the other components”; col 31 lines 20 – 35: “… module 440 pairs the light fixture with door/window contacts, NOTE: paired components where a triggered first component causes the other component to perform an action is a teaching of a primary and auxiliary component/equipment), the system comprising: at least one processor (FIG. 7A computing system 700 with processor 702) configured to (col 3 lines 7 – 10: “…a processor is operatively connected to the user interface having a memory. The memory includes instructions recorded thereon that, when read by the processor, cause the processor to…”; Col 6 lines 43 – 50: “… software algorithm, program or code residing on a computer… for enabling execution on a machine having a computer processor….”): access the floor plan (FIG. 2A block 202: “obtain floor plan”; col 9 lines 15 – 20: “… the method 201 includes the following steps: (1) obtaining a floor plan…”; col 9 lines 20 – 25: “… to obtain a floor plan of a building a user can brose through a set of model floor plans to select the model floor plan representative of their building…”) demarcating a plurality of rooms (col 11 line 2: “… each room of the floor plan…”; col 16 line 18: “… identifying rooms…”; col 15 lines 50 – 55: “… the system 100 analyzes the building floor plan size and the number of rooms…”; col 19 lines 35: “… rooms within the floor plan…”; col 24: “… based on the name or description of the room provided by the floor plan…”; col 23 line 18 – 21: “… the floor plan can list an describe different elements of the building such as walls, doors… ceilings, floors…” NOTE: listing room boundaries such as wall, ceilings, floors is a demarcation. FIG 2G, FIG. 20, FIG 4B each are floor plans with rooms demarcated (i.e., showing boundaries)); assign functional requirements (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”) to each of the plurality of rooms (col 23 lines 10 – 15: “… protection levels for building zones… for a given zone in the building… for example, in a residential building, a bedroom can be set at a high protection level…”; col 24 lines 10 – 15: “… importance ; access at least one data structure containing technical specifications for a primary equipment and auxiliary equipment (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment), and further containing compatibility rules associating primary equipment and auxiliary equipment (col 16 lines 25 – 35: “… the system 100 also identifies the type of motion sensor best suited for the specified room. This can be accomplished by calculating the differences between the area of the room and the area of the coverage for compatible motion sensors (provided in sensor specifications) and then selecting the motion sensor that provides the minimum absolute difference…”; col 32 lines 5 – 30: “… binding the components can be based on the following: a given actuator is bound with only compatible sensors… a given actuator is bound to compatible sensors with the same location tag or ID…”), the auxiliary equipment comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment (Col 29 lines 5 – 20: “… for wireless components, the system estimates the connectivity from all the wireless devices to the panel by using an empirical range estimation formula based on the type of building. The system highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or more the devices…”) analyze the floor plan using the functional requirements and the technical specifications for the primary equipment to select and position in the floor plan primary equipment to at least partially conform to the functional requirements for each of the plurality of rooms (Col 8 lines 50 – 55: “… identifies a set of building system components, from a database of supported components, which meet the requirements of the customer and building…”; col 15 lines 45 – 50: “… after obtaining the user requirements, the system 100 automatically selects components from a manufacturer’s database, which are able to meet the user requirements and are appropriate for the building. In doing so, the system 100 analyzes the building floor plan size and the number of rooms to determine the required system capacity. The system 100 also takes into account the types of available components…”; col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor coverage specifications to automatically place sensors by identifying room suitable for motion sensor placement. This is done by analyzing the floor plan…”); and based on the selection of the primary equipment, use the compatibility rules and the technical specification for the primary equipment and the auxiliary equipment to determine whether auxiliary equipment is required for each of the plurality of rooms and to select the auxiliary equipment (col 16 lines 53 – 68: “… whenever the protection of multiple items within a same room is desired, the system 100 attempts to find a single mount area from where a single glass break sensor could be placed to protect all the items. When this is not feasible the proposed approach places additional glass break sensors to provide protection to all desired items within the room…”); to at least partially conform to the functional requirements of each of the plurality of rooms requiring auxiliary equipment” (Col 8 lines 50 – 55: “… identifies a set of building system components, from a database of supported components, which meet the requirements of the customer and building…”; col 15 lines 45 – 50: “… which are able to meet the user requirements and are appropriate for the building…”).

Tiwari_2020 does not teach “generatively” analyze the floor plan. 

Tiwari_2020; however, teaches “generatively” analyze the floor plan (page 1 par 1: “generative design (GD)…”; page 2: “generative design for the MaRS Autodesk Office Project”; page 4: diagram of generative design process; page 12 “final design” produced by generative design.

Tiwari_2020 and Villagge_2018 are analogous art because they are from the same field of endeavor called structures/architecture/Design. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Villagge_2018. The rationale for doing so would have been that Tiwari_2020 teaches to use algorithms to automatically design the position of items in a building/rooms of a building. Villagge_2018 teaches that generative design is an algorithm that uses goals and constraints to explore a wide design space to discover novel and high-performing design strategies that meet goals and constraints. Therefore it would have been obvious to combine Tiwari_2020 and Villagge_2018 for the benefit of having an algorithm that will discover novel and high-performing solutions to obtain the invention as specified in the claims.


Claim 28. The limitations of claim 28 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 29. The limitations of claim 29 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tiwari_2020 also teaches the further limitations of “a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method…” (col 3 lines 7 – 10: “…a processor is operatively connected to the user interface having a memory. The memory includes instructions recorded thereon that, when read by the processor, cause the processor to…”; Col 6 lines 43 – 50: “… software algorithm, program or code residing on a computer… for enabling execution on a machine having a computer processor….”).

Claim 2. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to position the selected auxiliary equipment in the floor plan” (col 28 lines 8 – 14: “… the output of the process is the selection of components and their positions…”; col 29 lines 25 - 55 component placement).

claim 3. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020  teaches “wherein the at least one processor is further configured to receive technical specification assignments for the plurality of rooms” (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a from a computer database, for the RF transmitter device and RF receiver devices…”).

Claim 4. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive a plurality of functional requirement assignments to the plurality of rooms” (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”).

Claim 5. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive technical specifications used for the selection of auxiliary equipment” (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment).

Claim 6. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein assigning functional requirements to each of the plurality of rooms includes presenting an interface enabling a user to select and assign functional requirements on a room-by-room basis” (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”).

Claim 7. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to: permit a user to specify primary equipment for the generative analysis; and identify auxiliary equipment unspecified by the user” (col 16 lines 1 – 8: “… the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements…”).

Claim 11. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein selecting auxiliary equipment includes running calculations on power consumption” (col 43 lines 14 – 17: “… the time-variant modelling module 795 can also predict power consumption of a device…”; col 41 lines17 – 25 state: “… performance estimation system 790 is illustrated that uses… time-variant modeling… in an embodiment, performance estimation values are used together with system and customer requirements for providing an automated climate control, safety, and security building system design…”)

Claim 13. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein selecting auxiliary equipment considers whether the selected primary equipment is located on at least one of walls or ceilings” (col 17 lines 15 – 23: “… the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.).

Claim 16. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to generate a bill of material based on the selected primary and auxiliary equipment” (FIG. 1B block 128: “generate a bill of material”; col 9: “… generate a bill of materials…”).

Claim 24. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above.
Tiwari_2020 also teaches “wherein the compatibility rules associating primary and auxiliary equipment are user definable” (col 32 lines 45 – 50: “… once the preferred grouping, binding and scenes are determined they are displayed to the user to accept or edit as desired…”). Villagge_2018 also teaches “wherein the compatibility rules associating primary and auxiliary equipment are user definable” (page 5: “… we collect information about… their relative adjacency and location preferences…”).

Claim 25. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein generatively analyzing further includes considering one or more locations of architectural features within each of the plurality of rooms” (col 19 lines 22 – 27: “… takes into account the shape of the room polygon and any types of obstacle inside the room such as… staircase, etc…”). Villagge_2018 also teaches “wherein generatively analyzing further includes considering one or more locations of architectural features within each of the plurality of rooms” (page 6: “hall boundaries, columns locations, egress areas, and central restrooms).

Claim 26. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to identify contours demarcating rooms from the accessed floor plan by performing at least one machine learning methods or semantic analysis” (col 17 liens 37 – 42: “… identifies vertices of a room… the set of identified vertices are analyzed and combined to generate a set of polygons that describe the individual rooms within the plan…”; col 19 lines 23 – 27: “… takes into account the shape of the room polygon… as defined by the floor plan description…”; col 23 liens 15 – 25: “… the floor plan can be semantically rich, which herein refers to providing details that can be used… the floor plan can list an describe different elements of the building such as walls, doors, windows, ceilings, floors… shape…”). 

Claim 18. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Villagge_2018 makes obvious “wherein the at least one processor is further configured to select at least two pieces of auxiliary equipment of at least two types respectively” (col 8 lines 30 – 45 teach at least two pieces of equipment that can be selected; Col 16 lines 3 – 45: “… the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements… the system 100 analyzes the floor plan and motion sensor coverage specifications to automatically place sensors by identifying rooms suitable for motion sensor placement… other rooms suitable for motions sensor include: rooms with two or more perimeter windows… for glass break sensors, the system 100 analyzes the floor plan to identify rooms with one or more glass doors, windows, etc. and automatically places a glass break sensor in each of these rooms…” This teaches selecting a control panel as a primary component selection and then further automatically 


Claim 23. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein the compatibility rules associating primary and auxiliary equipment are pre-stored in the at least one data structure” (col 16 lines 25 – 35: “… the system 100 also identifies the type of motion sensor best suited for the specified room. This can be accomplished by calculating the differences between the area of the room and the area of the coverage for compatible motion sensors (provided in sensor specifications)…”; col 17 lines 25 – 30: “… obtained by… the manufacturer’s specification 224 for each of the components…”; FIG. 2B block 224: “Manufacturer’s Specification for Sensors”; col 37 lines 65: “… querying an external specification database…” NOTE: the compatibility of, for example, motion sensors are defined in the manufacturer’s specification database which is external and provide by the manufacturer. Because it is external and provided by the manufacture the compatibilities are pre-stored by the manufacturer.).

Claim 27. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to use the location of selected primary equipment to determine whether auxiliary equipment is required for each of the plurality of rooms and to select the auxiliary equipment to at least partially conform to the functional requirements” (col 32 lines 13 – 16: “… a given actuator is bound to compatible sensors with the same location tag or ID…”).




(2) Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of  SQL_2016 (Modifying Data Through a View Microsoft 10/05/2016).

Claim 8. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive a request to  [enter] the technical specifications of the selected primary equipment for at least one of the plurality of rooms” (col 37 lines 62 – 67: “…. the hardware specification characteristics can be accessed… such as by querying an external specification database… alternatively, the hardware specification characteristics can be entered manually…”) but does not explicitly teach that entering “alters” the technical specification.


SQL_2016; however, teaches that you can modify the data of an underlying database in SQL (page 1). Therefore SQL_2016 makes obvious that entering data or using a query language “alters” the data in the database.

Tiwari_2020 and Villagge_2018 and SQL_2016 are analogous art because they are reasonably pertinent to the claimed invention in that they involve computers and the storage of data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and SQL_2016. The rationale for doing so would have been that Tiwari_2020 teaches to edit a database. SQL_20167 teaches that editing the database with SQL modifies the data in the database.
Tiwari_2020 and SQL_2016 for the benefit of having a language capable of editing and querying the database to obtain the invention as specified in the claims.




(3) Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in Autodesk_2018 (About Wire Sizing, Revit Products Autodesk Help May 17, 2018). 

Claim 9. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. While Tiwari_2020 teaches that when selecting wires, which may properly be interpreted as auxiliary equipment, to calculate the distance or length and type of wire needed (col 29 lines 5 – 11: “… for wired sensors, the system calculates the distance from all the wired components to the panel to estimate the amount and type of wiring necessary to support… powering requirements…”), Tiwari_2020 and Villagge_2018 does not teach “wherein selecting auxiliary equipment includes running calculations on voltage drop.”

Autodesk_2018; however, teaches that in order to calculate wire size (i.e., type) that meets power requirements to also calculate voltage drop (page 1: “… Revit MEP calculates the wire size for power circuits based on the size specified for circuit protection, voltage drop calculation, and correction factor… the voltage drop for each circuit is reported…”; page 2: step 4 “the voltage drop calculation is VD = (L*Z*I)/1000…. VD = 6.63 V…”. Therefore Autodesk_2018 makes obvious “wherein selecting auxiliary equipment includes running calculations on voltage drop.”

Tiwari_2020 and Villagge_2018 and Autodesk_2018 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Autodesk_2018.
The rationale for doing so would have been that Tiwari_2020 teaches to calculate the wire type needed to meet, for example, powering requirements. Autodesk_2018 teaches that in order to calculate the wire type, such as #8 wire size, that the voltage drop should be calculated. Therefore it would have been obvious to combine Tiwari_2020 and Autodesk_2018 for the benefit of calculating the wire type required to make sure the wires meet powering requirements to obtain the invention as specified in the claims.



(4) Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Childers_2020 (US 2020/0313978 A1) in view of Cauduro_2019 (MEP Modeling Made Easy with Dynamo CI124118 AutoDesk University Aug 29, 2019).

Claim 10. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not teach “wherein selecting auxiliary equipment includes running calculations on cable tray dimensions.”

Childers_2020; however, makes obvious ““wherein selecting auxiliary equipment includes running calculations on cable [route] dimensions” (par 63: “… calculating of the possible cable routes include… ranking a route space based on density (e.g., route density based on cross-sectional space of 

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.

Tiwari_2020 and Villagge_2018 and Childers_2020; however, do not teach that the cables are routed along a “cable tray.”

Cauduro_2019; however, teaches to use generative MEP to find the shortest path for a wire and teaches that the wires are routed in a “cable tray” (pages 26 – 29).

Tiwari_2020 and Villagge_2018 and Childers_2020 and Cauduro_2019 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Childers_2020 and Cauduro_2019.

Therefore it would have been obvious to combine Childers_2020 and Cauduro_2019 for the benefit of identifying routing paths with room or space for the cable to obtain the invention as specified in the claims.


(5) Claims 12, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Childers_2020 (US 2020/0313978 A1).

Claim 12. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. While Tiwari_2020 clearly teaches that the components can include “routers” (col 8 line 40) which may properly imply Ethernet routers to one of ordinary skill in the art Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein selecting auxiliary equipment includes running calculations on Ethernet switch port capacity.”

Childers_2020; however, makes obvious “wherein selecting auxiliary equipment includes running calculations on Ethernet switch port capacity” (par 46: “… aspects of the present invention… providing the ability to identify… maximum capacities… an algorithm is provided that derives available space optimization… which allows for the ability to influence the optimal placement of cages, drawers, switches, and/or other components based on cable optimization…”; par 63: “… in some embodiments of the present invention, the calculating of the possible cable routes include identifying high IO port density areas and ranking a route space based on density…”; par 61: “… cable routing and/or best possible hardware configuration for connecting a variety of cables to a hardware component (e.g., 

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 14. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above.  Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein selecting auxiliary equipment includes calculating a number of low-current inputs and outputs of the selected primary equipment.”

Childers_2020; however, makes obvious “wherein selecting auxiliary equipment includes calculating a number of low-current inputs and outputs of the selected primary equipment” (par 61: “… cable routing… for connecting a variety of cables to a hardware component (e.g., Ethernet cables, coaxial cables, USB cables, .etc…” par 86: “… configuration density includes a density of input/output (I/O)…”; par 63: “… calculating… includes identifying high IO port density areas…” NOTE: each of these cables are a specific example of a low-current cable. Because they are connected to equipment I/O ports this 

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 19. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not teach “wherein the at least one processor is further configured to enable specification of a spare capacity for at least one of ports, cable fill or power capacity.”

Childers_2020; however, makes obvious “wherein the at least one processor is further configured to enable specification of a spare capacity for at least one of ports, cable fill or power capacity” (par 63: “… calculating of the possible cable routes includes identifying high IO port density areas…”; par 68: “… configuration density includes a density of input/output (I/O)…” ).

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 20. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the spare capacity is defined by a user.”

Childers_2020; however, makes obvious “wherein the spare capacity is defined by a user” (par 61: “… cabling system 404 receives a set of cable characteristics and a set of user selections, in which the set of user selections are received via a graphical user interface (GUI), identifies possible cabling routes for hardware configuration, ranks each of the possible cabling routes…”; par 62: “… in some embodiment of the present invention, the set of user selections includes a selection of ports to be connected at a component level and/or rules defining all acceptable port-to-port combinations to meet a connection requirement. In some embodiments of the present invention, the set of user selections further or alternatively includes component usable locations (e.g… slot location… usable slot in a system frame…” 

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


(6) Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of MEP-Holabird-Bid_ 2017 (Holabird Academy Elementary / Middle School City of Baltimore, MD BID SET 03/13/2017)

Claim 17. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to generate [an assessment] indicating the connections between at least one piece of selected primary equipment and at least one piece of selected auxiliary equipment” (col 29 lines 5 – 20: “assessing “diagram” (col 29 lines 64 – 68: “… after manually and/or automatically placing the component in an optimal location and orientation, as described above, a completed floor plan, as shown in FIG. 20, is displayed for final approval by the user…”) And while the teaching to retrieve the deployment plan (FIG. 1C) which includes wired sensors and to verify the wiring of those sensors may properly imply to one of ordinary skill in the art that the retrieved deployment plan and/or the completed floor plan includes wiring in the diagram; Tiwari_2020 does not explicitly teach “a wiring diagram.”

MEP-Holabird-Bid_ 2017; however makes obvious to generates “a wiring diagram” indicating the connection between equipment (page 96 – 100 is the power plan diagrams. Page 108 is the electrical power wiring diagram. page 101 – 105 is the fire alarm plan. Page 109 is the Fire alarm wiring diagram)

Tiwari_2020 and Villagge_2018 and MEP-Holabird-Bid_ 2017 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and MEP-Holabird-Bid_ 2017. 
The rationale for doing so would have been that Tiwari_2020 teaches to output a complete floor plan for verification and approval and also to have wired sensors such a for air alarms. MEP-Holabird-BID_2017 demonstrates a completed floor plan that includes wired sensors and illustrates to include a wiring diagram. Therefore it would have been obvious to combine Tiwari_2020 and MEP-Holabird-Bid_ 2017f or the benefit of being able to review and verify the wired connections between sensors to obtain the invention as specified in the claims.



(7) Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Friedman_2017 (Designing the Perfect Feature Comparison Table, Smashing Magazine, August 15, 2017).

Claim 15. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the at least one processor is further configured to display a comparison of alternative auxiliary equipment technical specifications prior to selecting the auxiliary equipment.”

Friedman_2017 ; however, makes obvious “wherein the at least one processor is further configured to display a comparison of alternative auxiliary equipment technical specifications prior to selecting the auxiliary equipment” (page 2: “… placing product specifications side by side…”; page 3: “… for the case where a customer wants to confirm their purchasing choice or can’t choose between one of multiple preselected items…”; page 12: “… specification sheet alone might not be particularly usefull… it might be helpful to extend… some attributes with data…”; page 22: “… many products have 10 – 15 groups of attributes, and each of them can be shown and collapsed. Also, each product has a link to the full specification…”).

Tiwari_2020 and Villagge_2018 and Friedman_2017 are analogous art because they are from the same field of endeavor called product lists. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Friedman_2017.
The rationale for doing so would have been that Tiwari_2020 teaches to preselect components from a database and to build a build of materials and cost estimates and that each component has technical specification. Friedman_2017 teaches that when making purchasing decisions product specifications can be compared side-by-side (page 2). Friedman_2017; however, also teaches that meaning can be added when a product it potentially too technical by extending the specification sheet with additional data for cases in which a customer wants to confirm their purchasing choice or can’t easily choose between one of multiple preselected items. Therefore it would have been obvious to combine Tiwari_2020 and Friedman_2017 for the benefit of helping the user decide between the selected components to obtain the invention as specified in the claims.


(8) Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of AutoDesk_2017 (AutoCAD Architecture To Filter Scheduled Object by Classification in a Schedule Table Style, Mar 23 2017).

Claim 21. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. 
Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein generatively analyzing further includes providing a preference for selecting auxiliary equipment from a manufacturer product family for each of a type of auxiliary equipment.”

AutoDesk_2017; however, makes obvious “wherein generatively analyzing further includes providing a preference for selecting auxiliary equipment from a manufacturer product family for each of a type of auxiliary equipment” (page 2 teaches to filter objects according to vendor).


Tiwari_2020 and Villagge_2018 and AutoDesk_2017 are analogous art because they are from the same field of endeavor called design tools. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and AutoDesk_2017.
The rationale for doing so would have been that Tiwari_2020 teaches to create schedule of components (e.g., BOM, etc.) which are the lists of the components which are to be used in the design. AutoDesk_2017 teaches to filter components according to preferred vendors so that only components from those vendors are selected. Therefore it would have been obvious to combine Tiwari_2020 and AutoDesk_2017 for the benefit of using components from the desired vendor to obtain the invention as specified in the claims.


(9) Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Doyle_2016 (Tier contracts and their effects on a provider’s finances, September 7th, 2016).

Claim 22. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the at least one processor is further configured to consider the selected primary equipment in a subset of the plurality of rooms and to select the auxiliary equipment based on an aggregation of primary equipment in the subset of the plurality of rooms.”

Doyle_2016; however, makes obvious “wherein the at least one processor is further configured to consider the selected primary equipment in a subset of the plurality of rooms and to select the auxiliary equipment based on an aggregation of primary equipment in the subset of the plurality of rooms” (page 1:  tier pricing means that select vendors may offer multiple pricing tier options based on historical purchasing volume where volume thresholds for low cost depends on things such as product group volume, specific stock keeping unit volumes and category volumes. Lower cost can also be triggered by spending thresholds such as the amount of product group spend, specific SKU spend, category spend and aggregate vendor spend; page 3 teaches that buyers “should prioritize opportunities and develop a holistic approach to drive tier pricing management and optimization via technology enablement and robust system design” and that buyers should “capture non-contract spend by targeting niche product classes and groups to be incorporated into broader tier pricing arrangements.”)

Tiwari_2020 and Villagge_2018 and Doyle_2016 are analogous art because they are from the same field of endeavor called supply chains.  Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Doyle_2016.
The rationale for doing so would have been Tiwari_2020 teaches to generate a bill of materials (BOM) and pricing quote (FIG 1B) for the selected components in the design and that the components are provided by manufacturers. Doyle_2016 teaches that tier pricing can help lower component costs by taking advantage of spending thresholds such as such as the amount of product group send, specific SKU spend, category spend and aggregate vendor spend. Doyle_2016 also explicitly states that buyers should seek to optimize tier pricing contracts by leveraging technology (page 3) and to also to incorporate niche for the benefit of achieving target spend not only in a product group or SKU of the primary component but also to increase and achieve target spend in the aggregate vendor spend and therefore reduce total cost to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIAN S COOK/Primary Examiner, Art Unit 2127